DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on June 17th, 2022, have been carefully considered.
Claims 1, 4-5, 9, 11, 13-15, 17, and 19-20 have been amended.
Claims 10 and 12 have been canceled.
Claims 1-9, 11, and 13-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alatorre et al. [US2016/0291876] in view of Talagala et al. [US8,671,249]. Alatorre teaches storage pool capacity management. Talagala teaches apparatus, system, and method for managing storage capacity recovery.

Regarding claims 1 and 15, Alatorre teaches a computerized method for executing garbage collection in a backup system [Alatorre abstract “…selectively performs one or more space saving techniques…”], the method comprising: 
ingesting data for backup storage [Alatorre paragraph 0028, middle lines “…a quantity of read and write requests…”]; 
at each preset time period [Alatorre paragraph 0026, first lines “…The process of evaluating storage volumes is repeated periodically…”]: 
obtaining an ingestion rate of the ingesting data [Alatorre paragraph 0038, middle lines “…The decouple module (530) may utilize the I/O pattern to predict a change in space savings and usage since a prior measurement of a volume in the cluster…”]; 
obtaining a current system capacity indicating a current amount of storage space occupied by stored data [Alatorre paragraph 0028, middle lines “…there is live capacity usage and access statistics associated with the volumes in the data center…”]; 
using the ingestion rate and the current system capacity to estimate a prospective system capacity at a future time date [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”]; and, 
Alatoree fails to explicitly teach in response to the prospective system capacity exceeds a preset threshold invoking garbage collection (GC), in response to the prospective system capacity doesn’t exceed the preset threshold skipping garbage collection until next preset time period. 
However, Talagala does teach in response to the prospective system capacity  exceeds a preset threshold invoking garbage collection (GC) [Talagala column 43, lines 33-38 “…the reclaim rate module 706 determines a prospective capacity reclaim rate as an adjustment to a past capacity reclaim rate, adjusting the past capacity reclaim rate toward and/or in a direction of the target capacity reclaim rate to determine the prospective capacity reclaim rate…” and column 37, lines 18-23 “…the recovery management module 514 manages the recovery of storage space within the solid-state storage device 102. The recovery management module 514 monitors and governs the rate at which the storage capacity recovery apparatus 114 recovers storage capacity through garbage collection…” and column 23, lines 11-19 “…the garbage collection system determines that a particular section of storage may be recovered. This determination may be due to a lack of available storage capacity, the percentage of data marked as invalid reaching a threshold, a consolidation of valid data, an error detection rate for that section of storage reaching a threshold, or improving performance based on data distribution, etc. Numerous factors may be considered by a garbage collection algorithm to determine when a section of storage is to be recovered…”], in response to the prospective system capacity doesn’t exceed the preset threshold skipping garbage collection until next preset time period [Talagala column 2, lines 46-49 “…suspending a capacity reclamation operation associated with the prospective capacity reclaim rate in response to a remaining storage capacity of the data storage device satisfying a high capacity threshold…” and column 45, lines 49-56 “…the sleep module 710 suspends and/or slows capacity reclamation operations when reclamation is not needed to satisfy a workload write bandwidth. If a remaining storage capacity of the solid-state storage device 102 exceeds a high capacity threshold, such as a high available reserve capacity mark, the sleep module 710 suspends capacity reclamation operations and/or slows capacity reclamation operations to a minimum level…”]. 
Alatoree and Talagala are analogous arts in that they both deal with storage maintenance operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alatoree’s capacity predictions with Talagala’s prospective reclamation and capacity recovery for the benefit of improving read and write speed during capacity reclamation operations which increases the performance of the storage device [Talagala column 45, lines 56-60 “…allows the solid-state storage device 102 to read and write at a faster rate than during capacity reclamation operations, increasing performance of the solid-state storage device…”].
  
Regarding claims 2 and 16, as per claim 1, Alatoree teaches comprising obtaining GC run time indicating time it takes to complete a GC run [Alatoree paragraph 0031, first lines “…uses a model for a projected completion time for space reductions…”], and setting the future time date equal to or longer than sum of the time period and the GC run time [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”].
  
Regarding claims 3 and 20, as per claim 1, Alatoree teaches estimating the prospective system capacity comprises summing up the current system capacity and a product of the ingestion rate and number of days to the future time date [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”].
  
Regarding claim 4, as per claim 1, Alatoree teaches obtaining the ingestion rate comprises calculating the ingestion rate for a past time span ending at current time [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”].
  
Regarding claims 5, 13, and 17, as per claim 1, Alatoree teaches obtaining the ingestion rate comprises fitting a line to a plot of an amount of data ingested over a past time span ending at current time and setting a slope of the line as the ingestion rate [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”(The examiner has determined all of the limitation are taught in the teachings of linear regression model since they are different ways of stating mathematical data.)].
  
Regarding claims 6, 14, 18 and 19, as per claim 1, Alatoree teaches fitting a line comprises performing linear regression on an amount of data ingested over a past time span ending at current time [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”(The examiner has determined all of the limitation are taught in the teachings of linear regression model since they are different ways of stating mathematical data.)].
  
Regarding claim 7, as per claim 1, Alatoree teaches performing linear regression comprises performing multiple linear regressions over multiple past time span ending at current time [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”(The examiner has determined all of the limitation are taught in the teachings of linear regression model since they are different ways of stating mathematical data.)], wherein each of the multiple past time span has a different length [Talagala column 38, lines 60-column 38, line 7 “…the monitor module 702, in one embodiment, determines a write bandwidth (e.g. a total write bandwidth, a workload write bandwidth, a reclamation write bandwidth, etc.) by counting, tallying, or otherwise determining how much data is written to the solid-state storage device 102 over one or more predefined time periods. In another embodiment, the monitor module 702 subtracts a total amount of data written to the solid-state storage device 102 up to a previous time from a total amount of data written to the solid-state storage device 102 up to a current time to determine an amount of data written in a current time period (the time between the current time and the previous time). To determine the write bandwidth for the current time period, the amount of data written in the current time period is divided by the length of the current time period…”].
.  
Regarding claims 8 and 18, as per claim 1, the ingestion rate is determined using the linear regression resulting in highest r-squared value or the lowest sum of squared error [Alatoree paragraph 0028, last lines “…the input data are employed by the projection model to ascertain how much data in one or more volumes of the data center has been subject to change since the prior estimate. In one embodiment, a linear regression model is employed to estimate growth projection at step (230). In one embodiment, I/O access patterns, experienced by one or more volumes between measurements found in the knowledge base and current time, are used to predict a change in space savings since the last measurement…”(The examiner has determined all of the limitation are taught in the teachings of linear regression model since they are obvious design choices on linear regression modeling and as such a teaching of linear regression reads on the limitations)]. 

Regarding claim 9, Alatorre a system [Alatorre paragraph 0007, first lines “…a computer system…”] comprising: 
a plurality of storage disks [Alatorre figure 4, features 462, 464, and 466 “Pool”]; 
a backup processor [Alatorre figure 5, feature 512] ingesting and storing data in containers [Alatorre paragraph 0051, first lines “…virtual storage…”] within the storage disks [Alatorre paragraph 0028, middle lines “…a quantity of read and write requests…”]; 
Alatorre fails to explicitly teach a garbage collection module operable to clear dead memory space within the storage disks; an ingestion rate calculator generating an ingestion rate of the backup processor; a garbage collection scheduler receiving the ingestion rate and invoking the garbage collection module by calculating a capacity prediction based upon the ingestion rate, wherein the garbage collection scheduler includes a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the garbage collection scheduler to calculate the capacity prediction upon expiration of each preset period of time, and invoke the garbage collection module in response to the capacity prediction reaches a threshold, skip invoking the garbage collection module in response to the capacity prediction is below the threshold.
However, Talagala does teach a garbage collection module operable to clear dead memory space within the storage disks [Talagala column 23, lines 11-19 “…the garbage collection system determines that a particular section of storage may be recovered. This determination may be due to a lack of available storage capacity, the percentage of data marked as invalid reaching a threshold, a consolidation of valid data, an error detection rate for that section of storage reaching a threshold, or improving performance based on data distribution, etc. Numerous factors may be considered by a garbage collection algorithm to determine when a section of storage is to be recovered…”]; 
an ingestion rate calculator generating an ingestion rate of the backup processor [Talagala column 38, lines 34-38 “…A write bandwidth is a rate at which write operations use, generate, and/or consume reclaimable storage capacity on the solid-state storage device 102. In one embodiment, the monitor module 702 monitors or otherwise determines a workload write bandwidth…”];
a garbage collection scheduler [Talagala column 40, lines 39-44 “…periodically monitors and redetermines one or more reclamation parameters for the solid-state storage device 102, such as a write bandwidth or the like. The monitor module 702, for example, may determine one or more reclamation parameters for the solid-state storage device 102 for each of a plurality of monitoring periods…”] receiving the ingestion rate and invoking the garbage collection module by calculating a capacity prediction based upon the ingestion rate [Talagala column 39-40, lines 63-2 “…The monitor module 702, in certain embodiments, uses a reclamation write bandwidth as an indicator or estimator of a past capacity reclaim rate for the solid-state storage device 102. For example, the monitor module 702 may use a reclamation write bandwidth and an invalid data ratio for one or more reclamation regions to determine and/or estimate a past capacity reclaim rate for the stolid-state storage device 10…” and column 41, lines 5-7 “…the target module 704 determines or sets the target capacity reclaim rate to a level that satisfies a workload write bandwidth for the solid-state storage device 102…” and column 43, lines 30-33 “…The reclaim rate module 706 may base a prospective capacity reclaim rate on a write bandwidth that the monitor module 702 determines, such as a past reclamation write bandwidth…”], 
wherein the garbage collection scheduler includes a non-transitory computer readable medium storing a plurality of instructions [Talagala column 6, lines 15-19 “…Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium…”], which when executed, cause the garbage collection scheduler to calculate the capacity prediction [Talagala column 43, lines 33-38 “…the reclaim rate module 706 determines a prospective capacity reclaim rate as an adjustment to a past capacity reclaim rate, adjusting the past capacity reclaim rate toward and/or in a direction of the target capacity reclaim rate to determine the prospective capacity reclaim rate…”] upon expiration of each preset period of time [Talagala column 38, lines 60-column 38, line 7 “…the monitor module 702, in one embodiment, determines a write bandwidth (e.g. a total write bandwidth, a workload write bandwidth, a reclamation write bandwidth, etc.) by counting, tallying, or otherwise determining how much data is written to the solid-state storage device 102 over one or more predefined time periods. In another embodiment, the monitor module 702 subtracts a total amount of data written to the solid-state storage device 102 up to a previous time from a total amount of data written to the solid-state storage device 102 up to a current time to determine an amount of data written in a current time period (the time between the current time and the previous time). To determine the write bandwidth for the current time period, the amount of data written in the current time period is divided by the length of the current time period…”], and invoke the garbage collection module in response to the capacity prediction reaches a threshold [Talagala column 43, lines 33-38 “…the reclaim rate module 706 determines a prospective capacity reclaim rate as an adjustment to a past capacity reclaim rate, adjusting the past capacity reclaim rate toward and/or in a direction of the target capacity reclaim rate to determine the prospective capacity reclaim rate…” and column 37, lines 18-23 “…the recovery management module 514 manages the recovery of storage space within the solid-state storage device 102. The recovery management module 514 monitors and governs the rate at which the storage capacity recovery apparatus 114 recovers storage capacity through garbage collection…” and column 23, lines 11-19 “…the garbage collection system determines that a particular section of storage may be recovered. This determination may be due to a lack of available storage capacity, the percentage of data marked as invalid reaching a threshold, a consolidation of valid data, an error detection rate for that section of storage reaching a threshold, or improving performance based on data distribution, etc. Numerous factors may be considered by a garbage collection algorithm to determine when a section of storage is to be recovered…”], skip invoking the garbage collection module in response to the capacity prediction is below the threshold [Talagala column 2, lines 46-49 “…suspending a capacity reclamation operation associated with the prospective capacity reclaim rate in response to a remaining storage capacity of the data storage device satisfying a high capacity threshold…” and column 45, lines 49-56 “…the sleep module 710 suspends and/or slows capacity reclamation operations when reclamation is not needed to satisfy a workload write bandwidth. If a remaining storage capacity of the solid-state storage device 102 exceeds a high capacity threshold, such as a high available reserve capacity mark, the sleep module 710 suspends capacity reclamation operations and/or slows capacity reclamation operations to a minimum level…”].
Alatoree and Talagala are analogous arts in that they both deal with storage maintenance operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alatoree’s capacity predictions with Talagala’s prospective reclamation and capacity recovery for the benefit of improving read and write speed during capacity reclamation operations which increases the performance of the storage device [Talagala column 45, lines 56-60 “…allows the solid-state storage device 102 to read and write at a faster rate than during capacity reclamation operations, increasing performance of the solid-state storage device…”].

Regarding claim 11, Talagala teaches the garbage collection scheduler is further to calculate the capacity prediction for a future data beyond next preset period of time [Talagala column 43, lines 49-64 “…The reclaim rate module 706 may determine a prospective reclaim rate, in various embodiments, as an adjustment to a frequency at which capacity reclamation operations reclaim storage capacity, as an adjustment to the number of reclamation regions that a capacity reclamation operation reclaims during a reclamation period, as an adjustment to a size of a buffer associated with a capacity reclamation operation, and/or as an adjustment to another reclamation parameter that affects a reclaim rate of the storage capacity recovery apparatus 114. By determining a prospective capacity reclaim rate as an adjustment to one or more reclamation parameters, the reclaim rate module 706 may indirectly control or influence a capacity reclaim rate of the solid-state storage device 102 to correspond to the target capacity reclaim rate…”].
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139